DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thakurta et al. (US Patent No. 9705908), hereinafter referred to as Thakurta, in view of Dalmatov et al. (US Pub. No.  2019/0171362), hereinafter referred to as Dalmatov.
Regarding claims 1, 10, and 11, Thakurta teaches an information processing device (client device 110, fig. 2), comprising: a control unit (DPE 228, fig. 2) configured to: obtain first information related to a collection target user (client data to be shared with a server; col. 2, lines 10-15); subject the obtained first information to computation using at least one applying an algorithm, such as a hash or differential privacy algorithm which may utilize a hash, to the client data; col. 2, lines 15-20); and generate collected data based on a result of the computation (A sketch is a representation of client data; col. 2, lines 10-15), wherein the generation of the collected data comprises a change of a value of the collected data, and a communication unit configured to transmit the generated collected data (A sketch of a term is a computed representation of the term…a local differential privacy system introduces randomness to client data prior to a client sharing the data with a server; col. 2, lines 20-25).
While Thakurta teaches applying a hash function, Thakurta does not describe the application to the details of “a change of a value of a bit of a plurality of bits of the collected data at a specific bit position, and the specific bit position is based on the result of the computation”.
However, Dalmatov teaches a hash function application which carries out “a change of a value of a bit of a plurality of bits of the collected data at a specific bit position, and the specific bit position is based on the result of the computation” ([0038-0039]).
Thakurta and Dalmatov are analogous art because they are from the same field of endeavor, data representation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Thakurta and Dalmatov before him or her, to modify the data representation of Thakurta to include the bloom filter processing of Dalmatov because such data representation can be compact and conveniently handled.
Dalmatov, [0044]).
Therefore, it would have been obvious to combine Thakurta and Dalmatov to obtain the invention as specified in the instant claim.

As to claim 2, Thakurta discloses the control unit is further configured to cause a recording unit to record a plurality of pairs of the collected data and time information, the time information indicates a time at which the first information related to the collection target user is obtained (sketch retrieval times; col. 15, lines 20-25); and the communication unit configured to transmit the plurality of pairs obtained during a determined time period (one or more times during a particular learn term frequency job 260 interval; col. 14, lines 5-10).

As to claim 4, Thakurta discloses the communication unit configured to transmit second information based on the first information related to the collection target user (one more sketches of the terms for the class can be generated during a learn frequencies job; col. 13, lines 25-30), and the second information is used for a statistical process based on the collected data and the plurality of pairs (sketch data received from the client data can be used to lookup a matching sketch in the sketches of the known terms on the term frequency server; col. 13, lines 35-45).

As to claim 6, Thakurta discloses the at least one determined function is a hash function (applying an algorithm, such as a hash; col. 2, lines 15-20).

As to claim 7, the combination of Thakurta in view of Dalmatov teaches the collected data comprises a bloom filter table (Dalmatov: [0038-0039]). The suggestion/motivation to combine remains as indicated above.

As to claim 9, Thakurta discloses the first information related to the collection target user is sensitive data, and the sensitive data comprises information related to one of a behavior or a position of the collection target user (col. 1, line 50 to col. 2, line 10 and col. 4, lines 5-55).

Referring to claim 12, 19, and 20, Thakurta discloses an information processing device (fig. 1), comprising: a communication unit (fig. 1, network communication units) configured to receive first collected data from a terminal device (client device 110, fig. 2), wherein the first collected data based on first information related to a collection target user (one more sketches of the terms for the class can be generated during a learn frequencies job; col. 13, lines 25-30); and a control unit configured to: compare second collected data with the received first collected data (sketch data received from the client data can be used to lookup a matching sketch in the sketches of the known terms on the term frequency server; col. 13, lines 35-45); and execute a statistical process based on a result of the comparison (Retrieving the matching sketch to the selected client data sketch can further include retrieving frequency information for the matching sketch; col. 13, lines 45-50), wherein the second collected data is generated based on a result of computation using at least one determined function (applying an algorithm, such as a hash or differential privacy algorithm which may utilize a hash, to the client data; col. 2, lines 15-20), the generation of the second collected data comprises a change of a value of the second collected data (A sketch of a term is a computed representation of the term…a local differential privacy system introduces randomness to client data prior to a client sharing the data with a server; col. 2, lines 20-25).
While Thakurta teaches applying a hash function, Thakurta does not describe the application to the details of “a change of a value of a bit of a plurality of bits of the second collected data at a specific bit position, and the specific bit position is based on the result of the computation”.
However, Dalmatov teaches a hash function application which carries out “a change of a value of a bit of a plurality of bits of the collected data at a specific bit position, and the specific bit position is based on the result of the computation” ([0038-0039]).
Thakurta and Dalmatov are analogous art because they are from the same field of endeavor, data representation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Thakurta and Dalmatov before him or her, to modify the data representation of Thakurta to include the bloom filter processing of Dalmatov because such data representation can be compact and conveniently handled.
The suggestion/motivation for doing so would have been to provide a compact, convenient, transmittable data representation (Dalmatov, [0044]).
Therefore, it would have been obvious to combine Thakurta and Dalmatov to obtain the invention as specified in the instant claim.
sketch retrieval times; col. 15, lines 20-25), the plurality of pairs is obtained during a determined time period (one or more times during a particular learn term frequency job 260 interval; col. 14, lines 5-10); and the control unit is configured to execute the statistical process based on the comparison and the time information (sketch data received from the client data can be used to lookup a matching sketch in the sketches of the known terms on the term frequency server; col. 13, lines 35-45).

As to claim 14, Thakurta discloses the communication unit is configured to receive second information based on the first information related to the collection target user, and the plurality of pairs (one more sketches of the terms for the class can be generated during a learn frequencies job; col. 13, lines 25-30); and the control unit is configured to execute the statistical process based on the comparison, the time information, and the second information (sketch data received from the client data can be used to lookup a matching sketch in the sketches of the known terms on the term frequency server; col. 13, lines 35-45).

As to claim 16, Thakurta discloses the at least one determined function is a hash function (applying an algorithm, such as a hash; col. 2, lines 15-20).

Dalmatov: [0038-0039]). The suggestion/motivation to combine remains as indicated above.

As to claim 18, Thakurta discloses the first information related to the collection target user is sensitive data, and the sensitive data comprises information related to one of a behavior or a position of the collection target user (col. 1, line 50 to col. 2, line 10 and col. 4, lines 5-55).

Claims 3, 5, and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Thakurta in view of Dalmatov, as applied to claims 1-2, 4, 6-7, 9-14, and 16-20 above, further in view of Isoda et al. (US Pub. No. 2010/0058476), hereinafter referred to as Isoda.
As to claim 3, the combination of Thakurta in view of Dalmatov does not appear to explicitly disclose the control unit configured to convert a part of the collected data to dummy data, and the dummy data is treated as the part of the collected data.
However, Isoda discloses the control unit configured to convert a part of the collected data to dummy data, and the dummy data is treated as the part of the collected data. (generating a plurality of dummy data blocks by applying a reversible data conversion process…providing the respective dummy data blocks as generated with file names, and the step of storing split files generated by applying a reversible data conversion process, and a reversible data split process to electronic information to be retained, together with the dummy files; [0014]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Thakurta, Dalmatov, and Isoda before him or her, to modify the information collection of Thakurta in view of Dalmatov to include the dummy conversion of Isoda in order prevent leakage of the electronic information.
The suggestion/motivation for doing so would have been to withstand an attack through an unauthorized access (Isoda: [0062])
Therefore, it would have been obvious to combine Thakurta, Dalmatov, and Isoda to obtain the invention as specified in the instant claim.

As to claim 5, while the combination of Thakurta in view of Dalmatov discloses a processing unit configured to subject the collected data to a process and the communication unit configured to transmit the collected data subjected to the process, the combination does not appear to explicitly disclose a compression processing unit configured to subject the collected data to a lossless compression process.
However, Isoda discloses a compression processing unit configured to subject the collected data to a lossless compression process (A bit string from the m-th bit to the n-th bit is compressed using zip; [0119]).
Thakurta, Dalmatov, and Isoda are analogous art because they are from the same field of endeavor, information handling.

The suggestion/motivation for doing so would have been to withstand an attack through an unauthorized access (Isoda: [0062])
Therefore, it would have been obvious to combine Thakurta, Dalmatov, and Isoda to obtain the invention as specified in the instant claim.

As to claim 15, while the combination of Thakurta in view of Dalmatov discloses the communication unit is configured to receive the first collected data subjected to a process, the combination does not appear to explicitly disclose the first collected data subjected to a lossless compression process, and a restoration processing unit configured to restore the first collected data.
However, Isoda discloses the first collected data subjected to a lossless compression process (A bit string from the m-th bit to the n-th bit is compressed using zip; [0119]), and a restoration processing unit configured to restore the first collected data ([0012]).
Thakurta, Dalmatov, and Isoda are analogous art because they are from the same field of endeavor, information handling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Thakurta, Dalmatov, and Isoda before him or her, to modify the information collection of Thakurta in view of Dalmatov 
The suggestion/motivation for doing so would have been to withstand an attack through an unauthorized access (Isoda: [0062])
Therefore, it would have been obvious to combine Thakurta, Dalmatov, and Isoda to obtain the invention as specified in the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thakurta in view of Dalmatov, as applied to claims 1-2, 4, 6-7, 9-14, and 16-20  above, further in view of Giuliani et al. (US Pub. No. 2012/0060033), hereinafter referred to as Giuliani.
As to claim 8, while the combination of Thakurta teaches discarding information (see claim 13, 14, 20, or 21), the combination of Thakurta in view of Dalmatov does not appear to explicitly disclose after the generation of the collected data, the control unit is configured to discard the first information related to the collection target user.
However, Giuliani discloses after the generation of the collected data, the control unit is configured to discard the first information related to the collection target user (Upon calculation of encrypted values x.sub.1 and x.sub.2, bit string S may be discarded; [0036]).
Thakurta, Dalmatov, and Giuliani are analogous art because they are from the same field of endeavor, information handling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Thakurta, Dalmatov, and 
The suggestion/motivation for doing so would have been restrict the amount of information that an adversary may learn regarding the plaintext (Giuliani: [0045]).
Therefore, it would have been obvious to combine Thakurta, Dalmatov, and Giuliani to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184